Citation Nr: 1444084	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-33 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a deceased veteran (the Veteran) who had active duty service from April 1946 to July 1956.  The Veteran died in May 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the RO in Manila, the Republic of the Philippines.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was not in effect for any disability.  

2.  The Veteran was not exposed to herbicide agents in service; the cause of the Veteran's death was dehydration and electrolyte imbalance due to anal fistula, which is not related to service.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 1312, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the Veteran's death.  She contends alternately that the dehydration and electrolyte imbalance due to anal fistula which caused the Veteran's death was directly incurred in service, or that it is related to exposure to herbicide agents in service.  Specifically, in the June 2010 claim, the appellant asserted "I believe the immediate caus[es] of death of my late husband are diseases incurred and aggravated in the line of duty."  In the November 2010 notice of disagreement, the appellant asserted that the cause of death was a disease associated with herbicide exposure.  On the VA Form 9, she asserted that the diseases which caused the Veteran's death were diagnosed and treated during active duty, and that medical evidence dated September 17, 2010, establishes that gastrointestinal disease became manifest within the regulatory period.  

The Veteran did not serve during the period of the Vietnam War and did not serve at any time in the Republic of Vietnam.  There is no presumption of herbicide exposure for veterans who served at any time other than the period from January 9, 1962 to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

Moreover, there is no persuasive evidence of actual herbicide exposure in this case.  The appellant's bare assertion in this regard cannot be interpreted as anything more than speculation.  She has provided no details of the Veteran's exposure to herbicides, such as the time, place, or circumstances of exposure.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States Court of Appeals for Veterans' Claims held that a layperson's assertions of exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the Board finds that a preponderance of the evidence is against any exposure to herbicide agents during the Veteran's service.  

There is also no presumption of service connection for dehydration and electrolyte imbalance due to anal fistula, the cause of death listed on the Veteran's death certificate.  Nor is there any presumption of service connection for "gastrointestinal disease" as described by the appellant.  See 38 C.F.R. § 3.309(e).  While there is a presumption of service connection for peptic ulcers that become manifest to a compensable degree within a year of service separation, there is no evidence that the Veteran had a peptic ulcer within this period or that a peptic ulcer contributed to cause his death.  The diseases presumed to be associated with herbicide exposure are specific and do not include any disorder diagnosed in the Veteran's case.  The September 17, 2000, document identified by the appellant merely confirms that hospital records sought have been destroyed, and does not confirm the onset of any disorder within any presumptive period.  

In sum, the appellant's assertions do not establish an approximate balance of the evidence regarding presumed herbicide exposure, actual herbicide exposure, or the existence of a qualifying herbicide-presumptive disease or chronic disease.  

Turning to the assertion that the Veteran was diagnosed with and treated for the cause of death during service, the service treatment records do not support this assertion.  They reflect no complaint, treatment, or diagnosis of an anal fistula, dehydration, or electrolyte imbalance at any time during service.  Moreover, an examination conducted at service separation in July 1956 reveals normal findings for the anus and rectum.  These findings directly contradict the appellant's assertion of diagnosis and treatment in service.  

The weighing the conflicting evidence on this point, the Board acknowledges that the appellant is competent to report events which come to her through her senses.  She is also competent to relate information described to her by the Veteran during his life.  However, her descriptions in this case are lacking in detail.  She has not described what the Veteran told her during his lifetime or what she actually witnessed.  She has made only a bare assertion that the Veteran was treated for and diagnosed with the ultimate cause of death during service.  This is an assertion that, if true, would be reflected in the service treatment records.  The normal clinical findings reported on the service separation examination are given more probative weight than the appellant's unexplained assertions as to diagnosis and treatment in service.  

There is no competent evidence that relates the cause of the Veteran's death to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of the dehydration, electrolyte imbalance, and anal fistula, which caused the Veteran's death falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Based on the Board's findings, as described above, that, at the time of the Veteran's death, service connection was not in effect for any disability; the Veteran was not exposed to herbicide agents in service; and, the dehydration and electrolyte imbalance due to anal fistula which caused the Veteran's death is not related to service, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The appellant does not assert that there has been any deficiency in the notice provided to her.  Notice letters were sent to her in July 2010, August 2010, and August 2011.  These letters addressed all aspects of her claim, including her assertions as to herbicide exposure, and provided notice compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In addition, the RO has obtained pertinent medical records including the service treatment records.  

The appellant identified records from the James L. Gordon Memorial Hospital (formerly Olongapo City General Hospital) from the time period of the Veteran's death.  The medical records clerk from that hospital certified in September 2010 that the records from that time period were no longer available.  There is no indication that further attempts to obtain these records would be fruitful.  

A medical opinion was not obtained in this case.  While section 5103A(d) concerning obtaining VA medical examination or medical opinion is limited to claims for "disability compensation," (DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008)), nevertheless, in a DIC case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the claimant's claim.  Id.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).

Here, as there are no service-connected disabilities to which the cause of death may be related, and as there was no injury or disease in service to which the cause of death may be related, a medical etiology opinion is not necessary.  


ORDER

DIC based on service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


